DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


				General Remarks
1/ Claims 1, 10 and 16 are independent
2/ claims 1-20 are pending
3/ Application claims foreign priority data of 12/10/2019

Response to Arguments
-Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
	-Applicant argued that the combination does not explicitly disclose: “assign topics in the list of topics to a first subscriber and a second subscriber according to a criteria”.
Examiner respectfully disagrees:
Applicant argues the criteria used are not criteria claimed. However, there is no any characterization as to what criteria entail in the independent claims. The claims do not provide any specific characterization of what the criteria is. Applicant argued that the characterization for criteria is indicated in [0026] of the instant application such as “subscription manager 154 may assign the topics to set of subscribers 104A-104N using the predefined criteria such as a round robin distributing algorithm. a hashing algorithm. a priority scheduling algorithm, or the like”. However, this characterizations is not part of the claim. Arguing the claim limitation using contents that are in the disclosure but not in the claim would be reading the specification in to the claim.
Further,  the level of detail of the above paragraph [0026] citation of the instant application is captured in the dependent claim 3 rather than in the independent claim. The prior art, Gou, used in claim 3 teaches the criteria where the criteria is characterized as “subscription manager 154 may assign the topics to set of subscribers 104A-104N using the predefined criteria such as a round robin distributing algorithm. a hashing algorithm. a priority scheduling algorithm” of [0026] of the instant application. Gou in [0007] discloses the data message broker 204 publishes data messages according to priorities (criteria). For example, the publishing application 102 publishes data messages n1, n2, and n3, wherein the data message n2 is urgent. Since the data message n2 is urgent, the data message broker 204 sets priority of the data message n2 as P.sub.n2=3 (criteria), wherein priority=3 means high priority. Since the data messages n1 and n3 are general data messages, the data message broker 204 respectively sets priorities of the data messages n1 and n3 as P.sub.n1=1 (criteria) and P.sub.n3=1, wherein priority=1 means low priority. Therefore, according to the priority, the data message broker 204 may publish the data messages n2, n1, and n3 sequentially (assigning topic based on criteria). Therefore, applicant`s argument are not persuasive.
For the independent claims, Hei in [0025-0027] discloses the broker holds information that identifies which topic to be forwarded to which subscriber and based on this information (criteria) the broker forwards topic to the subscriber. Hei in ([0025]-[0027] discloses in the example illustrated in FIG. 1, a subscriber A registers the delivery request to a topic A. A subscriber B registers (first subscriber) the delivery request to the topic A and a topic B. A subscriber C (second subscriber) registers the delivery request to the topic B. The broker holds information about a registered subscriber with respect to each topic that corresponds to criteria; [0026] the broker filters messages that are transmitted from the publishers (the filtering criteria or registered subscription of topics corresponds to criteria). That is, the broker selects, from messages received from each publisher, a message corresponding to the topic that the subscriber A is registered to (criteria), and transmits the message to the subscriber A, for example. In other words, the broker transmits a message that is received from a publisher for a topic, to a subscriber that is registered to the topic (criteria).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US pg. no. 20160286013), further in view of Hei (US pg. no. 20190289434).
Regarding claim 1.  Yu discloses a system supported by hardware in publish-subscribe messaging environment comprising
A processor (fig. 2 communication engine 108); and
Memory coupled to the processor (fig. 2 discloses communication engine 108. The memory of the device corresponds to memory), wherein the memory comprises;
A message broker (fig.3, 108  communication engine) to receive topic metadata at a first instance according to a first interval into a predefined fixed topic ([0016] and fig. 3 discloses publish-subscribe system…in example embodiments, metadata is initially transmitted at the beginning of a communication session (within first interval), next to that subsequent subscribed period topic data are transmitted and thereafter, the metadata is only sent again once it changes (the interval between the first instance of metadata and the changed (second) instance of metadata corresponds to first interval). In this manner, aspects of the present disclosure provide a novel solution for synchronizing data in high volume data exchanges that allows a system to adapt to the different natures of information while maintaining information integrity, and may thereby achieve the technical effect of increased network bandwidth efficiency; fig. 2, communication engine 108 receives first instance metadata 214 in the interval between initial metadata 214 and subsequent metadata 232 that corresponds to first interval; [0025] at operation 214, the publisher 106 publishes initial metadata (interval between this metadata and subsequent meta data corresponds to first interval)) wherein the topic metadata comprise information about a list of topics published by an agent running in an endpoint ([0025] At operation 214, the publisher 106 publishes initial metadata. For example, the metadata description may define the metadata as a string corresponding to a unit of measurement (e.g., "string UOM") (information on list of topic), and the publisher 106 may publish the initial metadata to specify that the unit of measurement is "mm/s" (e.g., "UOM=`mm/s`"). At operation 216, the communication engine 108 routes a first data packet (e.g., a first message) including the initial metadata to the subscribers 102-104 using a first topic, and at operation 218, the first data packet is received by the subscribers 102-104) and each topic in the list of topics corresponds to an application  running in the endpoint ([0019] the publisher-subscriber system 100 includes subscribers 102-104 who may subscribe to messages of a particular topic produced by a publisher 106. …the publisher 106 may correspond to an application);
A topic list subscriber that subscribes to the predefined fixed topic and obtains the list of topics from the message broker ([0019] the publisher-subscriber system 100 includes subscribers 102-104 who may subscribe to messages of a particular topic produced by a publisher 106); and
wherein the message broker receives data associated with the applications from the agent according to a second interval (fig. 2, 220-222 discloses the communication engine 108 receives subscribed periodic data from publisher. The interval each of the periodic data received corresponds to second interval) and routes the received data corresponding to the topic to the first and second subscribers in accordance with the topics assigned to the first and second subscribers ([0026] discloses at operation 220, the publisher 106 publishes a first set of periodic data. Following the example above, the publisher 106 may produce a value corresponding to the unit of measured defined by the metadata (e.g., "InputValue=55"). At operation 222, the communication engine 108 (broker) routes data packet (e.g., a second message) that includes the first set of periodic data to the subscribers 102-104, and at operation 224, the first set of periodic data is received by the subscribers 102-104).
But, Yu does not explicitly disclose:
a subscription manager to assign topics in the list of topics to a  first subscriber and a second subscriber according to a criteria…wherein at least one topic assigned to the first subscriber is different from the topics assigned to the second subscriber;
However, in the same field of endeavor, Hei discloses a subscription manager to assign topics in the list of topics to a first subscriber and a second subscriber according to a criteria…wherein at least one topic assigned to the first subscriber is different from the topics assigned to the second subscriber ([0025]-[0027] discloses in the example illustrated in FIG. 1, a subscriber A registers the delivery request to a topic A. A subscriber B registers (first subscriber) the delivery request to the topic A and a topic B. A subscriber C (second subscriber) registers the delivery request to the topic B. The broker holds information about a registered subscriber with respect to each topic; [0026] the broker filters messages that are transmitted from the publishers (the filtering criteria or registered subscription of topics corresponds to criteria). That is, the broker selects, from messages received from each publisher, a message corresponding to the topic that the subscriber A is registered to (criteria), and transmits the message to the subscriber A, for example. In other words, the broker transmits a message that is received from a publisher for a topic, to a subscriber that is registered to the topic (criteria). A topic that is a destination of a message is an example of a "first logical channel”; [0027] In the example illustrated in FIG. 1, when a publisher #2 transmits a message to the topic A, the message is transmitted to the subscriber A and the subscriber B (solid-line arrows in the drawing). When a publisher #1 transmits a message to the topic B, the message is transmitted to the subscriber B and the subscriber C; fig. 5 discloses different subscribers such as S001 and SN001 (the first and second subscriber) are subscribed to different topics such as T001 and T00N and respective topic is forwarded to each subscriber according to criteria mapped in table of fig. 5);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Hei. The modification would allow a filtering system to direct topic subscribed to the right target as a result enabling effective topic based publish-subscribe system.	

		Regarding claim 2.    The combination discloses the system of claim 1.
		Yu discloses	, wherein the second interval is less than the first interval (fig. 2, 222 discloses communication engine 108 receives topic data to be forwarded to subscriber. The interval between data 222 and 228 of fig. 2 corresponds to second interval. The interval between metadata 216 and metadata 234 corresponds to first interval; fig. 3, discloses the communication engine (broker) receives published data  (periodic data1) from publisher (application) where the first interval corresponds to the time interval where Metadata1 and metadata2 received and the second interval corresponds to time interval where each periodic data received; [0015] discloses high volume data (topic data) that is frequently updated (shorter second interval) is often associated with metadata that may change much more infrequently (longer first interval). An example of the foregoing is a data stream that includes invasive blood pressure (IBP) (one of list of topics). The publisher of IBP corresponds to application. The blood pressure itself may be 16-bit sample values occurring at 120 samples per second, but those samples may have metadata (topic metadata) that seldom changes (interval of metadata is larger than interval of data)); 
		route the data to the set of subscribers in accordance with the topics assigned to the set of subscribers (fig. 4 discloses the received data periodic data1-3 are routed to subscriber by the communication engine. The subscription profile corresponds to in accordance with topic assigned).
Regarding claim 9.    The combination discloses the system of claim 1.
Yu discloses wherein the endpoint comprises one of a physical machine (fig. 1, 106 discloses publisher).
Regarding claim 10. The combination discloses a computer-implemented method to route data in publish-subscribe messaging environment.
All other limitations of claim 10 are similar with the limitations of claim 10 above. Claim 10 is rejected in the analysis of claim 1 above.
Regarding claim 11.    The combination discloses the computer-implemented method of claim 10.
All other limitations of claim 11 are similar with the limitations of claim 2 above.
Regarding claim 13.    The combination discloses computer-implemented method of claim 10, further comprising: 
Yu discloses maintaining a cache to store the list of topics corresponding to the endpoint (fig. 3 discloses communication engine 108 receives metadata1 and metadata2 that corresponds to list of topic. Storing the metadata corresponds to storing).
Regarding claim 14.    The combination discloses computer-implemented method of claim 10, further comprising: 
Yu discloses receiving, by the message broker, the topic metadata at a second instance
according to the first interval from the agent (fig. 3 discloses the broker (communication engine 108) receives metadata2 after metadata1 that corresponds to the second instance and the interval between the metadata corresponds to the first interval).
obtaining, by the topic list subscriber (communication engine 108), an updated list of topics from the topic metadata received at the second instance; and updating the cache to store the updated list of topics ([0015] discloses high volume data that is frequently updated is often associated with metadata that may change much more infrequently (topic metadata). An example of the foregoing is a data stream that includes invasive blood pressure (IBP) that corresponds to topic. The blood pressure itself may be 16-bit sample values occurring at 120 samples per second, but those samples may have metadata (topic metadata) that seldom changes. For instance, an IBP value is typically associated with a physical measurement site on a patient's body, and the site for a given transducer may change a limited number of times during a measurement session (each update of the change for the site for the transducer (topic metadata) received each time to update the topic corresponds to updated list of topic and updating and storing corresponds to storing).
Regarding claim 16.    The combination discloses a non-transitory computer readable storage medium having instructions that when executed by a processor, cause the processor to:
Yu discloses store the plurality of topic metadata to a predefined fixed topic in the message broker (fig. 3 disclosed the communication engine 108 (broker) receives metadata1 and metadata2 (plurality of topic metadata).Storing the metadata corresponds to storing);
Yu discloses obtain a plurality of list of topics as published by the plurality of agents via subscribing to the predefined fixed topic (0025] discloses at operation 214, the publisher 106 publishes initial metadata. For example, the metadata description may define the metadata as a string corresponding to a unit of measurement (e.g., "string UOM") (corresponds to metadata information on list of topic), and the publisher 106 may publish the initial metadata to specify that the unit of measurement is "mm/s" (e.g., "UOM=`mm/s`"). At operation 216, the communication engine 108 (broker) routes a first data packet (e.g., a first message) including the initial metadata to the subscribers 102-104 using a first topic, and at operation 218, the first data packet is received by the subscribers 102-104. Further [0019] discloses the publisher-subscriber system 100 includes subscribers 102-104 who may subscribe to messages of a particular topic produced by a publisher 106. …the publisher 106 may correspond to an application);
route data corresponding to the topics to the set of subscribers based on the assigned topics (0026] discloses at operation 220, the publisher 106 publishes a first set of periodic data. Following the example above, the publisher 106 may produce a value corresponding to the unit of measured defined by the metadata (e.g., "InputValue=55"). At operation 222, the communication engine 108 routes a second data packet (e.g., a second message) that includes the first set of periodic data to the subscribers 102-104 using a second topic, and at operation 224, the first set of periodic data is received by the subscribers 102-104).
Hei discloses assign topics in the plurality of list of topics to a first subscriber and a second subscriber according to a criteria ([0025]-[0027] discloses a subscriber registers a delivery request for a message to a topic the subscriber is interested in. In the example illustrated in FIG. 1, a subscriber A registers the delivery request to a topic A. A subscriber B registers (first subscriber) the delivery request to the topic A and a topic B. A subscriber C (second subscriber) registers the delivery request to the topic B. The broker holds information about a registered subscriber with respect to each topic; [0026] the broker filters messages that are transmitted from the publishers (the filtering criteria or registered subscription of topics corresponds to criteria). That is, the broker selects, from messages received from each publisher, a message corresponding to the topic that the subscriber A is registered to, and transmits the message to the subscriber A, for example. In other words, the broker transmits a message that is received from a publisher for a topic, to a subscriber that is registered to the topic. A topic that is a destination of a message is an example of a "first logical channel”; [0027] In the example illustrated in FIG. 1, when a publisher #2 transmits a message to the topic A, the message is transmitted to the subscriber A and the subscriber B (solid-line arrows in the drawing). When a publisher #1 transmits a message to the topic B, the message is transmitted to the subscriber B and the subscriber C; fig. 5 discloses different subscribers such as S001 and SN001 (the first  and second subscriber) are subscribed to different topics such as T001 and T00N and respective topic is forwarded to each subscriber according to criteria mapped in table of fig. 5;.
All other limitations of claim 16 are similar with the limitations of claim 1 and it is rejected on the analysis of claim 1 above.
Regarding claim 17.    The combination discloses non-transitory computer readable storage medium of claim 16.
All other limitations of claim 17 are rejected on the analysis of claim 2 above. The claim is rejected on the analysis of claim 2 above.
Claims 3, 5-7, 12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu (US pg. no. 20160286013), and Hei (US pg. no. 20190289434), further in view of Guo (US pg. no. 20090147780).
Regarding claim 3.    The combination discloses the system of claim 1.
But, the combination does not explicitly disclose:
wherein the subscription manager is to assign the topics to the set of subscribers using one of a round robin distributing algorithm, a hashing algorithm, and a priority scheduling algorithm; 
However, in the same field of endeavor, Guo discloses wherein the subscription manager is to assign the topics to the set of subscribers using one of a priority scheduling algorithm ([0007] discloses using priority scheduling algorithm to schedule message to subscribers).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Guo. The modification would allow enabling differential priority of subscribed messages based on the topic profile. The modification would allow forwarding time sensitive messages to subscribers ahead of the others for an effective publish-subscribe message delivery system.
Regarding claim 5.    The combination discloses system of claim 1.
But the combination does not explicitly disclose further comprising: a cache to maintain the list of topics corresponding to the endpoint;
However, in the same field of endeavor, Guo discloses further comprising: a cache to maintain the list of topics corresponding to the endpoint (fig. 5B discloses different topics q1 and q2 that are associated with endpoint 401 are stored in the broker 404).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Guo. The modification would allow storing information about the specific topic to discriminate and filter content for specific subscriber to the topic for efficient and targeted message forwarding in publish-subscribe system.
Regarding claim 6.    The combination discloses system of claim 5. 
Yu discloses wherein the message broker is to receive the topic metadata at a second instance according to the first interval from the agent (fig. 3 discloses the broker (communication engine 108) receives metadata2 after metadata1 that corresponds to the second instance and the interval between the metadata corresponds to first interval).
Regarding claim 7.    The combination discloses the system of claim 6.
Yu discloses, wherein the topic list subscriber is to obtain an updated list of topics from the topic metadata received at the second instance and update the cache to store the updated list of topics ([0015] discloses high volume data that is frequently updated is often associated with metadata that may change much more infrequently. An example of the foregoing is a data stream that includes invasive blood pressure (IBP). The blood pressure itself may be 16-bit sample values occurring at 120 samples per second, but those samples may have metadata (topic metadata) that seldom changes. For instance, an IBP value is typically associated with a physical measurement site on a patient's body, and the site for a given transducer may change a limited number of times during a measurement session (each update of the change for the site for the transducer (topic metadata) received each time to update the topic corresponds to updated list of topic and updating and storing corresponds to storing).
Regarding claim 12.    The combination discloses computer-implemented method of claim 10.
All other limitations of claim 12 are similar with the limitations of claim 3 above. Claim 12 is rejected on the analysis of claim 3 above.
Regarding claim 18.    The combination discloses non-transitory computer readable storage medium of claim 16.
All other limitations of claim 18 are similar with the limitations of claim 3 above. Claim 18 is rejected on the analysis of claim 3 above.
Regarding claim 19.    The combination discloses non-transitory computer readable storage medium of claim 16.
But, the combination does not explicitly disclose further comprising instructions that when executed by the processor, cause the processor to maintain a cache to store the plurality of list of topics corresponding to the plurality of endpoint;
However, in the same field of endeavor, Guo discloses further comprising instructions that when executed by the processor, cause the processor to maintain a cache to store the plurality of list of topics corresponding to the plurality of endpoint (fig. 5B discloses different topics q1 and q2 that are associated with endpoint 401 are stored in the broker 404).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Guo. The modification would allow storing information about the specific topic to discriminate and filter content for specific subscriber to the topic for efficient and targeted message forwarding in publish-subscribe system.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu (US pg. no. 20160286013), and Hei (US pg. no. 20190289434), further in view of Oneil (US pg. no. 20080104258).
Regarding claim 4.    The combination discloses the system of claim 1.
But, the combination does not explicitly disclose:
wherein the topic list subscriber is to transmit the list of topics to the subscription manager for assigning the topics to the set of subscribers upon receiving the topic metadata at each instance according to the first interval;
However, in the same field of endeavor, Oneil discloses
 wherein the topic list subscriber is to transmit the list of topics to the subscription manager for assigning the topics to the set of subscribers upon receiving the topic metadata at each instance according to the first interval (fig. 2, 210-214 discloses receive from service provider data about first topic; communicate within defined time interval the message from meta-broker to broker 140 updated information of the topic data; send information about first topic to service consumer within a first time interval from receipt of communication);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Oneil. The modification would allow sending updated metadata information to subscriber within a predefined interval. The modification would allow providing up-to-date metadata information to the subscriber that would prevent the subscriber using old and outdated information.
Regarding claim 15.    The combination discloses computer-implemented method of claim 14.
But, the combination does not explicitly disclose, further comprising: modifying, by the subscription manager, a number of subscribers in the set of subscribers based on the updated list of topics; and
dynamically assigning topics in the updated list of topics to the set of subscribers;
However, in the same field of endeavor, Oneil discloses further comprising: modifying, by the subscription manager, a number of subscribers in the set of subscribers based on the updated list of topics ([0061] At step 320, meta-broker 130 creates a new heartbeat section 235 and subscription manager 230 on service oriented network 100 from appropriate templates. Newly created heartbeat section 235 communicates with service broker 140, and announces both the availability of the newly created topic (updated list of topic), and its name, e.g., "intelligence feed." Service broker 140 may update its registry 145 with this new information. Subscription manager 230 further communicates with service broker 140 and announces the availability for service consumers 110 to subscribe and unsubscribe (modifying the number of subscribers based on the information) for notifications about intelligence feed topic 125); and
dynamically assigning topics in the updated list of topics to the set of subscribers ([0044] discloses the broker 105 sends information about the first topic to a service consumer 110 (first service consumer) within a first time interval from receipt of the communication comprising data about the first topic, e.g., based on a previous request from service consumer 110).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Oneil. The modification would allow managing active subscription membership and in activating subscribers not related to topic in order to avoid publishing content to subscriber that is not related to topic as a result enabling effective resource usage.
	Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu (US pg. no. 20160286013), Hei (US pg. no. 20190289434), and Guo (US pg. no. 20090147780), further in view of Oneil (US pg. no. 20080104258).
Regarding claim 8.    The combination discloses the system of claim 7.
But, the combination does not explicitly disclose wherein the subscription manager is to: modify a number of subscribers in the set of subscribers based on the
updated list of topics; and dynamically assign topics in the updated list of topics to the set of subscribers.
However, in the same field of endeavor, Oneil discloses wherein the subscription manager is to: modify a number of subscribers in the set of subscribers based on the
updated list of topics ([0061] At step 320, metabroker 130 creates a new heartbeat section 235 and subscription manager 230 on service oriented network 100 from appropriate templates. Newly created heartbeat section 235 communicates with service broker 140, and announces both the availability of the newly created topic (updated list of topic), and its name, e.g., "intelligence feed." Service broker 140 may update its registry 145 with this new information. Subscription manager 230 further communicates with service broker 140 and announces the availability for service consumers 110 to subscribe and unsubscribe (modifying the number of subscribers based on the information)for notifications about intelligence feed topic 125); and dynamically assign topics in the updated list of topics to the set of subscribers ([0044] discloses the broker 105 sends information about the first topic to a service consumer 110 (first service consumer) within a first time interval from receipt of the communication comprising data about the first topic, e.g., based on a previous request from service consumer 110).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Oneil. The modification would allow managing active subscription membership and inactivating subscribers not related to topic in order to avoid publishing content to subscriber that is not related to topic as a result enabling effective resource usage.
Regarding claim 20.    The combination discloses the non-transitory computer readable storage medium of claim 19, further comprising instructions that when executed by the processor, cause the processor to:
Yu discloses receive the plurality of topic metadata at a second instance according to the first interval from the plurality of agents (fig. 3 discloses the broker (communication engine 108) receives metadata2 after metadata1 that corresponds to the second instance and the interval between the metadata corresponds to interval);
obtain a plurality of updated list of topics from the plurality of topic metadata received at the second instance ([0015] discloses an IBP value (data associated with topic) is typically associated with a physical measurement site on a patient's body (topic metadata), and the site for a given transducer may change a limited number of times during a measurement session. Each update of the change for the site for the transducer (topic metadata) received each time to update the IBP value corresponds to updated list of topic and updating and storing corresponds to storing in cache);
 update the cache to store the plurality of updated list of topics ([0015] discloses high volume data that is frequently updated is often associated with metadata that may change much more infrequently. An example of the foregoing is a data stream that includes invasive blood pressure (IBP). The blood pressure itself may be 16-bit sample values occurring at 120 samples per second, but those samples may have metadata (topic metadata) that seldom changes. For instance, an IBP value is typically associated with a physical measurement site on a patient's body, and the site for a given transducer may change a limited number of times during a measurement session (each update of the change for the site for the transducer (topic metadata) received each time to update the metadata corresponds to updated list of topic and updating and storing corresponds to storing); 
But, the combination does not explicitly disclose:
modify a number of subscribers in the set of subscribers based on the plurality of updated list of topics; and
dynamically assign topics in the plurality of updated list of topics to the set of subscribers.
However, in the same field of endeavor, Oneil discloses modify a number of subscribers in the set of subscribers based on the plurality of updated list of topics([0061] At step 320, meta-broker 130 creates a new heartbeat section 235 and subscription manager 230 on service oriented network 100 from appropriate templates. Newly created heartbeat section 235 communicates with service broker 140, and announces both the availability of the newly created topic (updated list of topic), and its name, e.g., "intelligence feed." Service broker 140 may update its registry 145 with this new information. Subscription manager 230 further communicates with service broker 140 and announces the availability for service consumers 110 to subscribe and unsubscribe (modifying the number of subscribers based on the information)for notifications about intelligence feed topic 125); and
dynamically assign topics in the plurality of updated list of topics to the set of subscribers ([0044] discloses the broker 105 sends information about the first topic to a service consumer 110 (first service consumer) within a first time interval from receipt of the communication comprising data about the first topic, e.g., based on a previous request from service consumer 110).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Oneil. The modification would allow managing active subscription membership and inactivating subscribers not related to topic in order to avoid publishing content to subscriber that is not related to topic as a result enabling effective resource usage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US pg. no. 20150312179 [0025]; US pg. no. 2012021585, fig. 4; US pg. no. 20150006893 (fig. 2 and 3).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 3:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445